UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4676



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


SHON EDWARD MEEKS, a/k/a Lashon Edward Meeks,
a/k/a Lashawn Edward Meeks, a/k/a Teddy,

                                                 Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-04-466)


Submitted:   August 30, 2006                 Decided:   October 11, 2006


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Remanded by unpublished per curiam opinion.


James D. Williams, Jr., Durham, North Carolina, for Appellant.
Sandra Jane Hairston, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Shon Edward Meeks seeks to appeal his conviction and

sentence. In criminal cases, the defendant must file the notice of

appeal within ten days after the entry of judgment.                   Fed. R. App.

P. 4(b)(1)(A).        With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.                 Fed. R.

App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th

Cir. 1985).

           The district court entered judgment on May 27, 2005.

Meeks filed the notice of appeal on June 23, 2005, after the ten-

day period expired but within the thirty-day excusable neglect

period.    Because     the   notice     of     appeal   was   filed    within    the

excusable neglect period, we remand the case to the district court

for the limited purpose of permitting the court to determine

whether Meeks has shown excusable neglect or good cause warranting

an   extension   of   the    ten-day    appeal     period.      The    record,    as

supplemented, will then be returned to this court for further

consideration.



                                                                          REMANDED




                                       - 2 -